DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on August 10, 2021 for application number 17/398,365. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/10/2021 and 01/19/2022 were submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP 2019-022754 filed on February 12, 2019.

Disposition of Claims
     Claims 1-11 are pending in this application.
     Claims 1-11 are rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (MIYAKE – US 2021/0040926 A1).

Regarding claim 1, MIYAKE (Fig. 3) disclose:
A fuel flow passage member comprising:
a first member (701: Please see MIYAKE Annotated Fig. 3 below) including a first tubular portion (801) that forms a part of a fuel flow passage (600) configured to cause fuel to flow therein, a first end portion (811) that is formed at one end of the first tubular portion (801), a first joint surface (821) that is formed in one end surface of the first tubular portion (801), and a first inner diameter enlarged portion that is formed on a side opposite to the first joint surface (821) with respect to the first end portion (811) of the first tubular portion (801) and that has an inner diameter larger than an inner diameter of the first end portion (811); 
a second member (702) including a second tubular portion (802) that forms a part of the fuel flow passage (600) therein, a second end portion (812) that is formed at one end of the second tubular portion (802), a second joint surface (822) that is formed in one end surface of the second tubular portion (802) and joined to the first joint surface (821), and a second inner diameter enlarged portion that is formed on a side opposite to the second joint surface (822) with respect to the second end portion (812) of the second tubular portion (802) and that has an inner diameter larger than an inner diameter of the second end portion (812); and 
a welded portion (butt-welded portion 303: Fig. 3: [0055]) that is in an annular shape and formed by welding the first tubular portion (801) and the second tubular portion (802) to extend radially inward from a radially outside of the first joint surface (821) and the second joint surface (822), wherein an inner diameter of the welded portion (303) is larger than the inner diameter of the first end portion (811) and the inner diameter of the second end portion (812).

    PNG
    media_image1.png
    834
    776
    media_image1.png
    Greyscale

MIYAKE Annotated Fig. 3
Regarding claim 2, MIYAKE disclose the fuel flow passage member according to claim 1, and further on MIYAKE also discloses:
wherein the inner diameter of the welded portion (303) is smaller than the inner diameter of the first inner diameter enlarged portion and the inner diameter of the second inner diameter enlarged portion.

Regarding claim 3, MIYAKE disclose the fuel flow passage member according to claim 1, and further on MIYAKE also discloses:
wherein the first member (701) has a first inclined surface formed on a side opposite to the first joint surface (821) with respect to the first end portion (811) and inclined with respect to the first joint surface (821), and the second member (702) has a second inclined surface formed on a side opposite to the second joint surface (822) with respect to the second end portion (812) and inclined with respect to the second joint surface (822).

Regarding claim 4, MIYAKE disclose the fuel flow passage member according to claim 1, and further on MIYAKE also discloses:
wherein in a cross section including an axis of the first tubular portion (801), a surface of the first end portion (811) on a side opposite to the first joint surface (821) and a surface of the second end portion (812) on a side opposite to the second joint surface (822) are symmetrical to each other with respect to the first joint surface (821) and the second joint surface (822).

Regarding claim 5, MIYAKE disclose the fuel flow passage member according to claim 1, and further on MIYAKE also discloses:
wherein the first joint surface (821) and the second joint surface (822) are perpendicular to or inclined with respect to an axis (first part of the longitudinal axis) of the first tubular portion (801) and an axis (second part of the longitudinal axis) of the second tubular portion (802).

Regarding claim 6, MIYAKE disclose the fuel flow passage member according to claim 5, and further on MIYAKE also discloses:
wherein the first joint surface (821) and the second joint surface (822) are perpendicular to the axis (first part of the longitudinal axis) of the first tubular portion (801) and the axis (second part of the longitudinal axis) of the second tubular portion (802).

Regarding claim 7, MIYAKE disclose the fuel flow passage member according to claim 1, and further on MIYAKE also discloses:
wherein the first member (701) includes an upper extended portion that is in a tubular shape and extends from an outer periphery of the one end surface of the first tubular portion (801), and the upper extended portion has an inner peripheral wall that is configured to be in contact with an outer peripheral wall of the second tubular portion (802).

Regarding claim 8, MIYAKE disclose the fuel flow passage member according to claim 1, and further on MIYAKE also discloses:
wherein the second member (702) includes a lower extended portion that is in a tubular shape and extends from an outer periphery of the one end surface of the second tubular portion (802), and the lower extended portion has an inner peripheral wall that is configured to be in contact an outer peripheral wall of the first tubular portion (801).

Regarding claim 9, MIYAKE disclose the fuel flow passage member according to claim 1, and further on MIYAKE also discloses:
wherein the first member (701) includes an upper inner diameter reduced portion on a side opposite to the first end portion with respect to the first inner diameter enlarged portion of the first tubular portion (801), and the upper inner diameter reduced portion has an inner diameter that is smaller than the inner diameter of the first inner diameter enlarged portion.

Regarding claim 10, MIYAKE disclose the fuel flow passage member according to claim 1, and further on MIYAKE also discloses:
wherein the second member (702) includes a lower inner diameter reduced portion on a side opposite to the second end portion with respect to the second inner diameter enlarged portion of the second tubular portion (802), and the lower inner diameter reduced portion has an inner diameter that is smaller than the inner diameter of the second inner diameter enlarged portion.

Regarding claim 11, MIYAKE disclose the fuel flow passage member according to claim 1, and further on MIYAKE also discloses:
an injection portion (injection hole cup (fuel injection hole forming member) 116: Fig. 1A) that is provided at one end of the fuel flow passage (600) member and having an injection hole (fuel injection hole 117) to inject fuel in the fuel flow passage (600); and a needle (needle valve 114A) that is provided in the fuel flow passage (600) and configured to open and close the injection hole (117).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747